Citation Nr: 1008656	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  05-25 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  What rating is warranted for right knee traumatic 
arthritis since July 2, 2003?

2.  Entitlement to an effective date earlier than November 
28, 2006, for a 40 percent rating for right knee traumatic 
arthritis.

3.  What rating is warranted for post-operative residuals of 
a right knee meniscectomy prior to November 28, 2006?

4.  Entitlement to restoration of a 20 percent rating for 
post operative residuals of a right knee meniscectomy.

5.  What initial evaluation is warranted for left knee 
degenerative joint disease secondary to right knee traumatic 
arthritis? 


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel
INTRODUCTION

The Veteran had active service from April 1970 to September 
1977.

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions of January 2005 and April 2007 of the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Roanoke, Virginia.  The January 2005 rating decision 
granted a 10 percent rating for right knee traumatic 
arthritis, effective July 2, 2003, and continued a 20 percent 
rating for post operative residuals of a right knee 
meniscectomy.
 
The April 2007 rating decision increased the rating for right 
knee traumatic arthritis to 40 percent, effective November 
28, 2006, and reduced the rating for post- operative 
residuals of a right knee meniscectomy to a noncompensable 
rate, effective the same date.  The Veteran appealed the 
effective date of the increased rating, as well as the 
propriety of the reduction action.  He perfected that appeal 
in his August 2007 substantive appeal.  See 38 C.F.R. 
§ 20.200 (2009).

In April 2008, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), in Washington, DC, for 
additional development.  The  AMC/RO completed the additional 
development as directed, granted entitlement to service 
connection for left knee degenerative joint disease, 
continued to deny the other claims, and returned the case to 
the Board for further appellate review.

In January 2008 VA received the Veteran's claim of 
entitlement to service connection for a right shoulder 
disorder as secondary to right knee traumatic arthritis.  
This issue has not been considered by the RO, much less 
denied and timely appealed to the Board.  So, it is referred 
to the RO for appropriate action, as the Board does not 
currently have jurisdiction to consider it.  See 38 C.F.R. § 
20.200 (2009); Godfrey v. Brown, 7 Vet. App. 398 (1995) (the 
Board does not have jurisdiction of an issue not yet 
adjudicated by the RO).

The issue of what initial rating is warranted for left knee 
degenerative joint disease is addressed in the REMAND portion 
of the document below and is REMANDED to the RO via the AMC, 
in Washington, DC.


FINDINGS OF FACT

1.  At no time during the appellate term was traumatic 
arthritis of the right knee manifested by a limitation of 
flexion to 45 degrees or less.

2.  For the period July 2, 2003, to November 27, 2006, the 
probative evidence of record shows the Veteran's right knee 
traumatic arthritis was not chronically manifested by a range 
of extension limited to 15 degrees or more.

2.  For the period November 28, 2006, to May 1, 2007, the 
probative evidence of record shows the Veteran's right knee 
traumatic arthritis was not manifested by a range of 
extension limited to 45 degrees or more.

3.  For the period May 2, 2007, to March 16, 2009, the 
probative evidence of record shows the Veteran's right knee 
traumatic arthritis was not manifested by a range of 
extension limited to 20 degrees or more.

4.  For the period beginning on March 17, 2009, the probative 
evidence of record shows the Veteran's right knee traumatic 
arthritis has not manifested by a limitation of extension to 
30 degrees or more.

5.  The preponderance of the competent evidence shows the 
Veteran's right knee has not been manifested subluxation or 
instability during this rating period.

6.  For the period July 2, 2003, to November 28, 2006, the 
probative evidence of record shows the Veteran's right knee 
partial meniscectomy was manifested by a limitation of motion 
and was rated at the maximum allowable rate.

7.  The August 2004 Board decision is final.

CONCLUSIONS OF LAW

1.  For the period July 2, 2003, to November 27, 2006, the 
requirements for an evaluation higher than 10 percent for 
right knee traumatic arthritis were not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes, 5010, 5260, 5261 (2009).

2.  For the period November 28, 2006, to May 1, 2007, the 
requirements for an evaluation higher than 40 percent for 
right knee traumatic arthritis were not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260, 
5261.

3.  For the period May 2, 2007, to March 16, 2009, the 
requirements for an evaluation higher than 20 percent for 
right knee traumatic arthritis were not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260, 
5261.

4.  For the period beginning on March 17, 2009, the 
requirements for an evaluation higher than 30 percent for 
right knee traumatic arthritis are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260, 5261.

5.  For the period July 2, 2003, to November 27, 2006, the 
requirements for an evaluation higher than 20 percent for 
post-operative residuals of right knee meniscectomy were not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5258 (2009).

6.  The requirements for restoration of a 20 percent 
evaluation for post-operative residuals of right knee 
meniscectomy as of November 28, 2006, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
4.14.

7.  The requirements for an effective date earlier than 
November 28, 2006, for a 40 percent evaluation for right knee 
traumatic arthritis are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 5110; 38 C.F.R. §§ 3.159, 3.400(o)(2).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the Veteran in 
July 2003 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Pursuant to the Board's 
2008 remand, an October 2008 letter provided adequate notice 
of how disability ratings and effective dates are assigned 
(in the event service connection is granted, to include 
notice of the specific rating criteria applicable to the 
increased rating claim.  

Further, following issuance of the October 2008 letter and 
additional development, the claims were reviewed on a de novo 
basis, as shown in the September 2009 supplemental statement 
of the case.  Thus, any timing-of-notice error was cured and 
rendered harmless.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  The Board 
further finds that any content deficiency of the 2003 VCAA 
letter did not inure to the Veteran's prejudice, as his 
written submissions demonstrated he in fact was intimately 
familiar with the rating criteria applicable to his claims, 
as well as the legal requirements applicable to his other 
claims.  As a result, any content-compliant error was 
harmless.  See Shinseki v. Sanders, ___ U.S. ___, 129 S. Ct. 
1696, 173 L.Ed.2d 532 (2009).

As for VA compliance with the duty to assist the Veteran, the 
Board notes the voluminous and duplicative correspondence 
between the Veteran and VA wherein he asserts VA failed to 
assist him.  His specific allegations, depending on the 
timeline of the long-ongoing claim, were VA's failure to 
obtain medical records generated at the correctional facility 
where he is confined, and repeated requests for a VA 
examination.  The claims file includes numerous letters from 
the RO which requested the medical records identified by the 
Veteran, as well as records obtained from the corrections 
facility.  In those instances where the Veteran believed not 
all records were provided, he obtained and submitted them to 
the RO.  Further, while there was a period of inactivity 
towards arranging for and providing the Veteran a VA 
examination, an examination was ultimately conducted at the 
correctional facility while the case was on remand.

In light of the above, the Board finds VA has also fulfilled 
its duty to assist the Veteran in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examinations.  See 38 C.F.R. 
§ 3.159(c).  While the Veteran may not have received full 
notice prior to the initial decision, after notice was 
provided, he was afforded a meaningful opportunity to 
participate in the adjudication of the claims via the 
opportunity to present pertinent evidence and testimony, and 
he did in fact meaningfully participate.  See Washington v. 
Nicholson, 21 Vet. App. 191 (2007).  In sum, there is no 
evidence of any VA error in notifying or assisting the 
Veteran that reasonably affects the fairness of this 
adjudication, and the Board may properly address the merits 
of the appeal.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

The Veteran contests the assigned effective date assigned for 
the 40 percent rating for right knee traumatic arthritis on 
more than one basis.  This section of the Board's decision 
addresses the Veteran's assertions that the effective date 
for any increase should have been effective the date of his 
initial grant of service connection in December 1986; or, in 
the alternative, by the April 1997 rating decision but no 
later than by the November 2000 rating decision.  Suffice it 
to say, for the reasons set forth below, the Veteran's 
assertions must be rejected as contrary to applicable law.

Earlier Effective Date

Generally, the effective date of an award based on an 
original claim, or a claim reopened after final allowance, 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a).  Except as otherwise 
provided, the effective date of an award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400(a).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the Department of Veterans Affairs, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a).


Analysis

As noted above, a December 1986 rating decision granted 
entitlement to service connection for the post-operative 
residuals of a right knee meniscectomy and assigned a 
noncompensable rating, effective July 1986.  The Veteran was 
notified of that decision by an RO letter dated in December 
1986.  In the absence of an appeal the December 1986 rating 
decision is final on the Veteran.  In light of the finality 
of the December 1986 rating decision, it has no bearing on 
the claims or issues currently before the Board.  See 
38 U.S.C.A. § 7105.

The April 1997 rating decision denied a claim of entitlement 
to a compensable rating for his right knee, and he timely 
appealed that decision.  During the appeal of that decision, 
a July 1999 rating decision granted a 10 percent rating.  
Later on in the appellate process of that appeal, a November 
2000 rating decision granted entitlement to service 
connection for arthritis of the right knee secondary to the 
existing post-operative symptomatology, and assigned a 
separate noncompensable rating.  It also granted entitlement 
to a 20 percent rating for post-operative residuals, both 
effective April 1997.  The Veteran continued his appeal of 
the rating.  He also claimed entitlement to an earlier 
effective date for the increased rating assigned in the 
November 2000 rating decision.

An April 2004 Board decision resolved those issues against 
the Veteran.  The April 2004 Board decision subsumed the 
April 1997, July 1999, and November 2000 rating decisions.  
38 C.F.R. § 20.1103.  In the absence of an appeal, the April 
2004 Board decision is final.

Unless specifically provided otherwise, the effective date of 
an award based on an original claim or a claim for increase 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefore.  38 U.S.C.A. § 5110(a).  Section 5110(b)(2) 
provides otherwise by stating that the effective date of an 
award of increased compensation "shall be the earliest date 
as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date."  Under 38 C.F.R. § 3.400(o)(1), 
except as provided in paragraph (o)(2), the effective date is 
"date of receipt of claim or date entitlement arose, 
whichever is later."  Paragraph (o)(2), however, provides 
that the effective date is the "[e]arliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if claim is received within 1 year from such 
date otherwise, date of receipt of claim."  See also 
VAOPGCPREC No. 12-98 (1998), cited at 63 Fed. Reg. 56,704 
(1998).

As concerns increased symptomatology of the Veteran's right 
knee that may have manifested while his prior appeal was 
pending, this provision is applicable.  VA received the 
Veteran's current claim for an increased rating in July 2003.  
Consequently, the earliest possible effective date for any 
increase allowable on this appeal is July 2002-one year 
prior to the receipt of his July 2003 claim.  It is within 
these legal parameters that the Board addresses the effective 
date of any increases allowed during the Veteran's appeal 
associated with his claim VA received in July 2003.

Governing Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath, 1 Vet. 
App. at 594.  Where an increase in the level of a service-
connected disability is at issue, however, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in this decision is, 
therefore, undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Analysis

Knee disabilities that involve cartilage symptomatology are 
rated under Diagnostic Codes 5258 and 5259.  A dislocated 
semilunar cartilage, with frequent episodes of locking, pain, 
and effusion into the joint, warrants an evaluation of 20 
percent, which is the maximum allowable rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.  Diagnostic Code 5259 
addresses symptomatic post-operative residuals of removal of 
semilunar cartilage, and allows a 10 percent rating.  See 
38 C.F.R. § 4.71a.

VA rating criteria provide that normal range of motion for 
the knee is from 0 to 140 degrees.  Full extension is to 0 
degrees.  See 38 C.F.R. § 4.71a, Plate II.

Traumatic arthritis is rated under Diagnostic Code 5003 as 
degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5010.  Diagnostic Code 5003 provides that degenerative 
arthritis established by x-ray is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the joint involved.    

With any form of arthritis, painful motion is an important 
factor.  It is the intention of the rating schedule to 
recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 and 
38 C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by x-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where 
compensable limitation of motion is demonstrated in the 
joint, the Lichtenfels rule is not applicable.  

A limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

A limitation of extension of either leg to 5 degrees warrants 
a noncompensable evaluation.  A 10 percent evaluation 
requires that extension be limited to 10 degrees.  A 
20 percent evaluation requires that extension be limited to 
15 degrees.  A 30 percent evaluation requires that extension 
be limited to 20 degrees.  A 40 percent evaluation requires 
that extension be limited to 30 degrees.  A 50 percent 
evaluation requires that extension be limited to 45 degrees 
or more.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Post-Operative Residuals of Partial Meniscectomy.

The Veteran maintains he should be rated higher than the 20 
percent that was in effect until November 27, 2006, for post-
operative residuals of a right knee menisectomy.  The Board 
must reject his assertions.  First, as set forth above, 20 
percent is the maximum allowable evaluation for a dislocated 
semilunar cartilage.  See Diagnostic Code 5258.  Second, he 
in fact has enjoyed the benefit of a higher evaluation than 
what was demonstrated or approximated by his disorder.  
Specifically, the medical evidence notes he has undergone a 
number of arthroscopy procedures on the right knee, primarily 
to address his meniscus-part or most, if not all, of which 
has been removed.  The rating criteria allow only a 10 
percent rating for symptomatic post-operative residuals of a 
semilunar cartilage removal.  See Diagnostic Code 5259.  
Thus, the Board finds no factual basis for an evaluation 
higher than the 20 percent allowed until November 27, 2006.  
38 C.F.R. §§ 4.7, 4.71, Diagnostic Codes 5258, 5259.

Restoration of 20 Percent Rating For Post-Operative residuals 
of meniscectomy.

The Veteran notes in his various written submissions that it 
is not at all clear to him as to why the evaluation of the 
post-operative residuals of his right knee meniscectomy was 
reduced to 0 percent, effective November 28, 2006.  Among his 
putative rhetorical questions was, if the rating was reduced 
to a noncompensable rate due to the provisions that preclude 
pyramiding, then why was he receiving or continued to receive 
it?

Initially, the Board notes the April 2007 rating decision 
determined that, after reducing the rating for post operative 
residuals of a right menisectomy to a noncompensable rate, 
the combined evaluation assigned the Veteran's right knee was 
not in fact reduced below the 20 percent that previously 
existed.  The Board concurs with that determination and, 
thus, finds the due process provisions of 38 C.F.R. §§ 3.103, 
3.105(e) did not come into play.  In any event, however, the 
Veteran was afforded the opportunity to respond.  The rating 
decision also noted that, in the absence of objective 
evidence of instability, then the appropriate evaluation of 
the right knee post-operative meniscus residuals was 0 
percent.  While the bottom line is correct, the April 2007 
rating decision omitted significant information that may have 
contributed to a clearer understanding on the Veteran's 
part-even if he disagreed with it.

The evaluation of the same disability or manifestation under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14.  
This is the regulatory provision that addresses what is 
commonly referred to as pyramiding.  As set forth earlier in 
this decision, a November 2000 rating decision granted 
entitlement to service connection for arthritis secondary to 
post-operative residuals of the partial meniscectomy.  The 
rating criteria noted earlier requires that arthritis be 
rated on the basis of limitation of motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  While explaining the 
application of 38 C.F.R. §§ 4.40 and 4.40, the General 
Counsel, VA, noted that the medical evidence in a particular 
case could show that limitation of motion was in fact 
secondary to meniscus pathology.  See VAOPGCPREC No. 9-98 
(September 8, 1998) (cited at 63 Fed. Reg. 56,704 (1998)).

The medical and other evidence, including the numerous lay 
statements submitted by the Veteran over the years, note his 
complaints of locking secondary to his meniscus 
symptomatology which impacted his range of motion.  As a 
result, the preponderance of the evidence of record shows 
that limitation of right knee motion was due primarily to his 
meniscus disorder rather than his recently manifested 
arthritis.  

Under 38 C.F.R. § 4.14 the Veteran is entitled to only one 
rating based on limitation of motion.  The RO in the April 
2007 rating decision allowed the one most favorable to him.  
It is axiomatic that, given the fact that only one rating for 
limitation of motion is allowable, the Veteran would deem a 
rating higher than the previous 20 percent as more favorable 
than continuing the 20 percent rating.  The fact that both 
ratings were allowed to continue from 2000 to 2006 does not 
obviate the requirements of the applicable rating criteria.  
Consequently, the Board finds restoration of the separate 20 
percent rating for post-operative residuals of the partial 
removal of the meniscus is precluded by the applicable rating 
criteria.  38 C.F.R. § 4.14.  The benefit sought on appeal is 
denied.
Evaluation Of Right Knee Arthritis.

While reviewing the Veteran's appeal concerning the 
evaluation assigned right knee arthritis, the Board will also 
address the appeal of the effective date assigned for the 40 
percent rating.  As set forth above, the Veteran has 
continuously asserted in numerous written submissions that he 
has experienced chronic right knee pain, as problems with the 
joint giving away.  As a result, he asserts, he must ambulate 
with caution.  He has also submitted numerous lay statements 
to that effect.  The medical records generated and maintained 
by the correctional facility where the Veteran is confined 
note treatment for chronic right knee pain.  They do not, 
however, support ratings higher than those already allowed.

The Veteran has frequently cited to the Board's most recent 
remand to support his assertion for a higher rating outside 
the current rating period of this appeal.  Specifically, he 
asserts that his right knee disorder may have been manifested 
by a limitation of extension as early as 1999.  While that 
may well be the case, a remand is not a decision or an 
indication as to how the Board will decide a particular 
appeal.  See 38 C.F.R. § 20.1100(b).  Further, as discussed 
above, July 2002 is the earliest point from which evidence of 
right knee symptomatology is material to the appeal currently 
before the Board.  See 38 C.F.R. § 3.400(o)(2).

The General Counsel, VA, has held that separate ratings for a 
limitation of flexion and extension may be assigned when a 
compensable loss is shown in each plane of movement.  See 
VAOPGCPREC No. 9-2004 (September 17, 2004), cited at 69 Fed. 
Reg. 59,990 (2004).  The Board has carefully reviewed the 
Veteran's treatment records maintained at the correctional 
facility and finds there is no probative evidence showing 
that any limitation of flexion supports a compensable rating 
at any time during the appellate term.  That is, flexion 
limited to 45 degrees or less was never clinically shown.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Thus, the Board 
will focus on the extent to which the right knee disorder was 
manifested by a limited of extension.

In August 2002, a confinement facility examiner noted a range 
of right knee motion from 15 to 110 degrees.  In September 
2002, however, the appellant showed a range of right knee 
motion from 5 to 90 degrees.  In June 2002, it was noted that 
extension was -10 degrees.  In light of these varying entries 
related to range of motion, the Board finds the probative 
evidence shows that, while there was a documented instance 
where right knee extension was 15 degrees less than full, the 
preponderance of the evidence is against finding that it was 
chronically limited to that extent.  The medical evidence 
shows the chronic loss of extension from July to September 
2002 to have been 10 degrees, which may warrant an evaluation 
of 10 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  
As already noted, however, a 20 percent evaluation for 
limitation of motion symptomatology, albeit due to meniscus 
symptomatology, was already in effect.  Thus, the Veteran 
would not be entitled to another separate rating for 
limitation of motion due to limitation of motion on 
extension.  See 38 C.F.R. § 4.14.

At this juncture, the Board addresses another of the 
Veteran's repeat assertions, which is that the examinations 
conducted by the examiners at his correctional facility were 
inadequate.  One of the bases repeatedly proffered was that 
the examiners only estimated the Veteran's range of motion of 
his knee, as no goniometer was used.  There are no notations 
in the facility treatment records to indicate that the 
measuring device was ever used when the Veteran presented 
with knee-related complaints.  

While the use of a goniometer would certainly have made the 
records more precise, the Board finds, nonetheless, that the 
nonuse of the device does not render the examiners' findings 
incompetent or irrelevant.  First, were the Board to 
disregard the range of motion entries in the correctional 
facility treatment records, then the there would be no 
factual basis for any allowance granted for those periods.  
Second, but most importantly, the entries or estimates were 
made by a medical professionals whom the Board deems 
competent to make a reasonably accurate visual estimation.  
See 38 C.F.R. § 3.159(a)(1).  Thus, the Board may consider 
them without prejudice to the Veteran.

The correctional facility records show that the Veteran's 
right knee continued to manifest a limitation of extension 
that warranted no more than a 20 percent rating until, as 
determined by the April 2007 rating decision, November 28, 
2006, when right knee extension was limited to 30 degrees.  A 
limitation of extension to 30 degrees warrants the assigned 
40 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5261.  A higher rating was not warranted, as limitation 
of extension did not approximate 45 degrees or more.  
38 C.F.R. § 4.7.

The RO left the rating at 40 percent without further change, 
in all likelihood due to then understanding that the primary 
focus in any claim for an increased rating was upon the 
current severity of the disability.  See Francisco, 7 Vet. 
App. at 57-58.  In Hart, 21 Vet. App. 505, however-as set 
forth earlier, it was clarified that where the evidence so 
indicates, a staged rating applies not just to an initial 
rating, but to any increased rating claim.

The treatment records show that the Veteran's right knee did 
not continue to manifest a limitation of extension of 30 
degrees or more.  As of May 2, 2007, the right knee extension 
was limited to 15 degrees, which warrants an evaluation of 20 
percent for the limitation of motion on extension.  
Diagnostic Code 5261.  The preponderance of the medical 
evidence shows the right knee continued to more nearly 
approximate entitlement to a 20 percent rating until the 2009 
VA examination.  38 C.F.R. § 4.7.

The March 2009 examination report notes that in addition to 
examining the Veteran, the examiner also conducted a 
comprehensive review of the claims file.  The Veteran 
reported he had experienced more pain and decreased mobility 
with the passage of time, and that he had learned to move 
carefully to decrease episodes of his knee giving out.  He 
reported popping, grinding, swelling, and locking episodes 1 
to 3 times a month.  He denied any episodes of dislocation or 
subluxation.  He estimated his flare-ups as occurring weekly 
and lasting for 1 to 2 days.  Ibuprofen and, occasionally, 
ice, was used for relief, as well as limiting all activities 
as much as possible.  The Veteran used a cane to aid his 
ambulation.  Physical examination revealed an antalgic gait, 
tenderness, crepitation, grinding, and a patellar 
abnormality, which the examiner noted as abnormal tracking 
and subpatellar tenderness.  The Veteran's meniscus was noted 
as absent due to his history of multiple surgeries.  
Examination on range of motion revealed right knee flexion to 
70 degrees and extension limited to 20 degrees, the entire 
range of motion performed with pain on motion.  Range of 
motion testing after repetitive use revealed extension 
limited 25 degrees and flexion to 55 degrees.  The examiner 
noted that an April 2005 x-ray examination noted moderate 
degenerative findings within the joint space but no other 
findings.  No fracture or dislocation was identified.  An 
April 2007 x-ray showed moderate spurring at the quadriceps 
tendon insertion and mild degenerative findings of the medial 
compartment.  The examiner diagnosed right knee degenerative 
joint disease.

The examiner noted objective indicia of the Veteran's 
subjective complaints of pain: he sat with his right knee 
flexed at about 50 degrees, he grimaced during repetitive 
testing, his eyes reddened and watered on the last 
repetition, and he had difficulty completing the third 
repetition.  All indications are that the Veteran put forth a 
legitimate effort.

Limitation of motion on extension limited to 20 degrees 
warrants an evaluation of 30 percent, and the Board finds the 
right knee more nearly approximated that evaluation as of 
March 17, 2009, the date of the examination.  38 C.F.R. 
§ 4.7.  The Board finds a higher evaluation was not met or 
approximated, as the limitation of motion on flexion remained 
at a noncompensable rate, and the limitation of motion on 
extension did not approximate a higher rating.  The Board 
notes the examiner's findings that the right knee manifested 
an additional 5-degree loss of range of motion on extension 
after repetitive use.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Limitation of extension to 25 degrees falls short of the 30 
degrees required for a 30 percent rating.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  The Board also notes the 
findings on clinical examination that the Veteran's surgical 
scars are well healed and asymptomatic.  Thus, there is no 
factual basis for a separate rating for superficial scars 
painful on examination.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7804.

Therefore, the Board finds the probative medical evidence 
shows the Veteran's right knee has continued to manifest at 
the 30 percent rate for the limitation of motion on 
extension.  The remaining issue is whether the Veteran is 
entitled to a separate rating for symptomatology caused by 
factors other than a limitation of motion.

Separate ratings for disabilities rated on the basis of 
limitation of motion, to include arthritis, and instability 
are appropriate where indicated by clinical findings.  See 
VAOPGCPREC No. 23-97 (July 1, 1997), cited at 62 Fed. Reg. 
63,604 (1997).  Other impairments of the knee are rated as 
recurrent subluxation or lateral instability under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  Under that Code slight 
recurrent subluxation or instability warrants a 10 percent 
rating; moderate recurrent subluxation or instability, 20 
percent; and severe recurrent subluxation or instability, a 
30 percent rating.  Id.

The examiner noted a November 2006 MRI examination report 
that noted the possibility of mild medial luxation of the 
medial meniscal mid zone.  The Veteran's written submissions, 
to include the lay statements of fellow inmates, assert he 
experienced episodes of locking and instability, and the 
March 2009 examination report notes those lay reports.  The 
examiner also noted that the examination for instability was 
limited by the Veteran's complaints of pain-which limited 
manipulation of the right knee.  These factors 
notwithstanding, however, the examiner noted that multiple 
orthopedic examinations from 2000 to 2007 did not document 
instability or subluxation, and she noted none on her 
examination.  The examiner observed that, while it was 
reasonable to assume that remote multiple partial 
meniscectomies increase the risk of subluxation/instability, 
the objective evidence of record supports a finding that the 
Veteran's post-operative residuals were primarily manifested 
by a limitation of motion consistent with traumatic 
arthritis.  The examiner found this finding to be consistent 
with the 2006 MRI and 2007 x-ray examination reports.  The 
spurring noted in that report, the examiner observed, is 
consistent with the complaints of locking.

The Veteran and his fellow inmates are competent to state 
their observation of a knee having given away, 38 C.F.R. 
§ 3.159(a)(2), but the Board finds no basis on which to 
accord them competency to opine what may have caused the 
giving away they may have observed.  In contrast, the Board 
accords the various medical examiners' findings and opinions 
substantially more weight in those areas.  Thus, in light of 
the findings at the March 2009 examination, and the other 
medical evidence of record, there is no factual basis for a 
separate rating for subluxation/luxation.

In sum, the Board finds that for the period July 2, 2003, to 
November 27, 2006, post-operative residuals of right knee 
arthritis more nearly approximated a 10 percent rating; for 
the period November 28, 2006, to May 1, 2007, a 40 percent 
rating; for the period May 2, 2007, to March 16, 2009, a 20 
percent rating; and, for the period beginning on March 17, 
2009, a 30 percent evaluation.  38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010-5260, 5010-5261.  
The Board has already set forth why a higher rating was not 
met or approximated and why a separate rating for 
subluxation/instability is not warranted.


ORDER

Entitlement to a rating higher than 10 percent for the period 
July 2, 2003, to November 27, 2006, for right knee traumatic 
arthritis is denied.

For the period November 28, 2006, to May 1, 2007, entitlement 
to an evaluation not to exceed 40 percent for right knee 
traumatic arthritis is granted, subject to the law and 
regulations governing the award of monetary benefits.

For the period May 2, 2007, to March 16, 2009, entitlement to 
an evaluation higher than 20 percent for right knee traumatic 
arthritis is denied.

For the period beginning on March 17, 2009, entitlement to an 
evaluation higher than 30 percent for right knee traumatic 
arthritis is denied.

For the period July 2, 2003, to November 27, 2006, 
entitlement to an evaluation higher than 20 percent for post-
operative residuals of right knee meniscectomy is denied.

Entitlement to an effective date earlier than November 28, 
2006, for a 40 percent evaluation for right knee traumatic 
arthritis is denied.

For the period beginning on November 28, 2006, restoration of 
a 20 percent evaluation for post-operative residuals of right 
knee meniscectomy is denied.




REMAND

A July 2009 rating decision granted entitlement to service 
connection for left knee degenerative joint disease and 
assigned an initial evaluation of 10 percent, effective July 
2003.  The Veteran appealed the initial evaluation, but the 
claims file does not indicate a statement of the case has 
been issued.  In such cases, the appellate process has 
commenced and an appellant is entitled to a statement of the 
case on the issue.  See Manlicon v. West, 12 Vet. App. 238 
(1999).  Thus, the issue of what initial rating is warranted 
for left knee degenerative joint disease must be remanded to 
the RO for additional action.

Accordingly, the case is REMANDED for the following action:

The AMC/RO shall issue a statement of the 
case with regard to what initial rating 
is warranted for left knee degenerative 
joint disease.  If, and only if, the 
Veteran completes his appeal by filing a 
timely substantive appeal on the 
aforementioned issue should this claim be 
returned to the Board.  38 U.S.C.A. § 
7104 (West 2002).

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


